In an action to recover damages for personal injuries by each of several passengers in an automobüe and by the husband of one passenger to recover damages for loss of services, sustained through the aUeged negUgence of the defendant in the operation of a trolley ear, which collided with the automobile while the latter was making a U turn, judgment was entered in favor of the plaintiffs upon the verdict of a jury. From that judgment defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present •—■ Lazansky, P. J., Hagarty, CarsweU, Adel and Taylor, JJ.